t c memo united_states tax_court rick and ruth baime richards petitioners v commissioner of internal revenue respondent docket no filed date rick and ruth baime richards pro sese patrick lucas for respondent memorandum opinion nameroff special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 ' unless otherwise specified all section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure - - respondent determined a deficiency in petitioners’ federal_income_tax in the amount of dollar_figure and an accuracy- related penalty under sec_6662 in the amount of dollar_figure the issues for decision are whether petitioner rick richards mr richards conducted his writing activity with the objective of making a profit within the meaning of sec_183 if so whether petitioners have substantiated the ordinary and necessary business_expenses of this activity whether petitioner ruth baime richards mrs richards conducted her actress-model activity with the objective of making a profit within the meaning of sec_183 if so whether petitioners have substantiated the ordinary and necessary business_expenses of this activity whether petitioners are entitled to carry forward a net_operating_loss from a prior tax_year and whether petitioners are liable for the accuracy-related_penalty under sec_6662 no stipulation of facts has been filed at the time their petition was filed petitioners resided in palm springs california on schedule c profit or loss from business filed with their income_tax return petitioners reported dollar_figure in gross_income and the following expenses allowable the actual amount of gross_income is dollar_figure but dollar_figure of this amount was reported on line of the return as wages - - materials expenses of dollar_figure allowable auto business_expenses of dollar_figure and allowable office household expenses of dollar_figure the total amount of expenses claimed was dollar_figure resulting in a net_loss of dollar_figure the expenses are the combined expenses from mr and mrs richards’ separate activities there are attachments to the schedule c which separate the expenses respondent disallowed the dollar_figure of expenses and calculated self-employment_tax and the self-employment_tax deduction on the dollar_figure of income respondent also disallowed a loss carryover of dollar_figure from and determined that petitioners are liable for the accuracy-related_penalty for the years to and petitioners’ returns reflected the following income and expenses for their activities year income ’ expenses profit loss --- dollar_figure dollar_figure --- big_number big_number --- big_number big_number ---- ---- big_number dollar_figure big_number big_number while petitioners received income from their activities in to this income was reported on line of their form_1040 as wages only the form_1040 was provided showing the net_loss writing activity in the 1940's mr richards’ first job as a writer was writing stage material for bob crosby’s band he wrote comical - lyrics parodies and original songs mr richards also worked for music publishers in new york and at one point he served in the military then in the 1950's mr richards switched to writing short stories while living in eastern pennsylvania mr richards wrote short stories of which were sold for publication around this time mr richards also started writing novels after they married in the early 1960's petitioners moved to palm springs mr richards continued to write novels when petitioners first moved but shortly thereafter he put that aside to work in the entertainment business mr richards had contacts with comedians in california and through them he met producers this led to writing situation comedies sitcoms for television which mr richards primarily did through the 1960's and 1970's the television shows for which mr richards wrote did not have regular staff writers and he freelanced mr richards wrote episodes for the lucy show the odd couple love american style the addams family the beverly hillbillies and petticoat junction in mr richards sold a screenplay he had written to a canadian company in the 1980's mr richards no longer felt that writing sitcoms was rewarding so he switched to 90-minute television movies while there was interest in what mr richards was writing the television networks canceled their 90-minute movie - - programs mr richards then wrote screenplays either for the movie industry or for 2-hour television movies during the 1980's and 1990's mr richards engaged ina variety of writing activities he tried to sell his screenplays to the various studios one project was scheduled for production on three occasions but it fell through before the deal was signed on another occasion columbia pictures paid mr richards an option of dollar_figure but did not purchase his screenplay according to mr richards there was a lot of interest in his work but if an executive who liked his screenplay left the company then his project was dropped mr richards experienced numerous setbacks he approached specific actors for whom he wrote screenplays and it appears they were interested in the screenplays however due to unforeseen personal problems of one actor the busy schedules of all performers and disputes with movie executives these projects were placed on hold mr richards did not have a regular agent he would hire an agent when it came time to discuss money with the movie executives apparently an agent can obtain a higher price mr richards testified that he works on four to six different screenplays at a time and he believes he could receive a lot of money if he sold one in or mr richards pitched an idea about a screenplay he was thinking about writing to an agent at creative artists agency the agent thought it was a great idea and told mr richards wrote the screenplay and as of the date of trial richards he would try to market it mr the agent was still helping with the marketing of this screenplay mr mr richards also wrote lyrics to country and gospel songs richards does not know how to write melodies so he collaborates with other people mr richards traveled to numerous country and gospel concerts in furtherance of this activity mr richards has not sold a song attached to schedule c is a list of the items which were allocated under the allowable materials expense for mr richards’ writing activity they are as follows expense typewriter ribbons repairs stationery desk office supplies registry copies research books magazines trade pub must-see movies stage plays country gospel concerts travel trailer maint supplies repairs research trip to alaska research trip to mexico miscellaneous’ tv sets vcr video tapes audio tape recording copying equip plus studio time fees audio master min demo tapes fax messages and responses shipping costs office preparation long distance calls cash telephone calls total these appear to be travel_expenses amount dollar_figure big_number big_number big_number big_number big_number big_number big_number - sec_183 generally provides that if an activity engaged in by an individual is not entered into for profit no deduction attributable to the activity shall be allowed except as otherwise provided in sec_183 an activity_not_engaged_in_for_profit means any activity other than one for which deductions are allowable under sec_162 or under paragraphs and of sec_212 sec_183 sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business to be engaged in a trade_or_business within the meaning of sec_162 the taxpayer must be involved in the activity with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit 480_us_23 in order for taxpayers to deduct expenses of an activity pursuant to sec_162 profit must be their primary or dominant purpose for engaging in the activity see 4_f3d_709 9th cir affg tcmemo_1991_212 820_f2d_321 9th cir affg per curiam tcmemo_1985_197 781_f2d_724 9th cir affg lahr v commissioner tcmemo_1984_472 645_f2d_784 9th cir affg tcmemo_1978_202 315_f2d_731 9th cir affg tcmemo_1961_256 whether the taxpayer had the requisite profit objective is a question of fact to be resolved from all relevant facts and circumstances see eg 86_tc_1326 affd 113_f3d_670 7th cir sec_1_183-2 income_tax regs profit in this context means economic profit independent of tax savings see eg 91_tc_686 affd 893_f2d_656 4th cir sec_1_183-2 income_tax regs provides a non- exclusive list of factors we consider to determine whether the taxpayers are engaged in the venture with a profit objective they include the manner in which the taxpayers carried on the activity the expertise of the taxpayers or their advisers the time and effort expended by the taxpayers in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayers in carrying on other similar or dissimilar activities the taxpayers’ history of income or loss with respect to the activity the amount of occasional profits that are earned the financial status of the taxpayers and whether elements of personal pleasure or recreation are involved no single factor is controlling and we do not reach our decision by merely counting factors that support each party’s position see 70_tc_715 affd 615_f2d_578 2d cir sec_1_183-2 income_tax regs certain elements are given more weight than others because they are more meaningfully applied to the facts in our case upon reviewing the entire record we conclude that during the year at issue mr richards was engaged in his writing activity with the requisite profit objective we first look to the manner in which mr richards carried on the activity mr richards managed some aspects of this activity in a businesslike fashion he hired agents to help him with negotiating prices for the sale of his screenplays moreover mr richards has a long professional history as a writer--and as a successful writer mr richards has numerous contacts and devotes much of his time and energy to carrying on this activity mr richards did not have income from other sources and petitioners did not derive great tax benefits from the claimed losses although mr richards’ efforts were not successful in producing net profits for a number of years this may be the result of at least two factors the precarious nature of the entertainment business and the claiming of expenses not properly allocable to the writing activity we do not believe that the lack of unreported income in this situation negates the presence of a profit objective we hold that mr richards was a -- - professional writer and engaged in his writing activity with a profit objective writing activity expenses sec_162 allows the deduction of ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business whether an expenditure is ordinary and necessary is a question of fact see 320_us_467 an ordinary_and_necessary_expense is one which is appropriate and helpful to the taxpayer’s business and which results from an activity which is a common and accepted practice see 77_tc_1124 affd without published opinion 9th cir deductions are a matter of legislative grace see 503_us_79 taxpayers must keep sufficient records to establish deduction amounts see sec_6001 43_tc_824 generally except as otherwise provided by sec_274 when evidence shows that a taxpayer incurred a deductible expense but the exact amount cannot be determined the court may approximate the amount see 39_f2d_540 2d cir the court however must have some basis upon which an estimate can be made see 85_tc_731 petitioners submitted numerous copies of canceled checks and receipts some canceled checks correspond with the receipts while others along with copies of credit card statements bear no indication of the precise nature of the underlying expenses supplies petitioners claimed a deduction of dollar_figure for ibm typewriter ribbons and repairs mr richards testified that he typed all of his written material on his typewriter petitioners provided a receipt for the purchase of typewriter ribbons in the amount of sec_74 we find that this is an ordinary_and_necessary_expense for mr richard’s writing activity accordingly we hold that petitioners are entitled to a deduction of dollar_figure for typewriter ribbons petitioners claimed a deduction for stationery a desk and office supplies in the amount of dollar_figure these supplies include reams of paper envelopes pens and markers tape files folders and fasteners petitioners provided receipts which support their claim that they purchased paper envelopes labels etc which total dollar_figure we find this an ordinary and necessary business_expense for a writer and therefore petitioners are entitled to a deduction of dollar_figure there were many receipts that simply stated school supplies which we did not take into consideration since there is no indication as to what was purchased registration petitioners claimed a deduction of dollar_figure for registration of mr richards’ screenplays and lyrics with the writers guild of america and the u s register of copyrights petitioners submitted canceled checks made out to the writers guild of america and the u s register of copyrights which total dollar_figure accordingly we hold that petitioners are entitled to a deduction of dollar_figure for registration copies petitioners claimed a deduction of dollar_figure for photocopies of mr richards’ novels screenplays lyrics and outlines of such petitioners provided receipts and canceled checks in the amount of dollar_figure we hold that this is a legitimate business_expense and that petitioners are entitled to a deduction of dollar_figure for photocopies research books magazines and trade publications petitioners claimed a deduction of dollar_figure for books magazines and trade publications in petitioners’ documents are bills or correspondence from the desert sun which appears to be a local newspaper country woman bottom line condé nast traveler and better homes and gardens there are also numerous receipts from the college of the desert which show generally mrs richards worked part time at this school’s bookstore - - that books were purchased but there is no indication what types of books were purchased generally the cost of a daily newspaper of general circulation is a nondeductible personal_expense see sec_262 31_tc_1249 petitioners have not demonstrated that they subscribed to the newspaper solely or principally for business purposes see id a general circulation newspaper clearly contains a significant amount of information which is inherently of a personal_interest see pollak v commissioner tcmemo_1984_597 petitioners are not entitled to a deduction for the local newspaper additionally taxpayers must provide evidence sufficient to establish a specific connection between the expenditures and the taxpayer’s trade_or_business as a writer see gorman v commissioner tcmemo_1986_344 petitioners did not establish a business connection to any of the magazines or the books these types of magazines are inherently_personal and we conclude that they are not business_expenses under sec_162 furthermore even if there were other subscriptions that were related to mr richards’ business petitioners have failed to prove any amounts for those items accordingly petitioners are not entitled to a deduction for these items movies plays and country and gospel music concerts petitioners claimed a deduction of dollar_figure for tickets to movies plays and music concerts mr richards testified that it is a lesson to him to see an actor give a great performance mr richards also stated that one of his greatest ambitions is to write the book and lyrics for a broadway musical comedy and that is why petitioners go to the theater we find that these expenses are inherently_personal and mr richards has not established a business connection to his writing activity travel meals and entertainment mr richards testified that he traveled to branson missouri and las vegas and laughlin nevada to see and work with country and gospel performers to work on screenplay projects and to meet with contacts petitioners deducted the expenses of these trips as business_expenses in the amount of dollar_figure petitioners retained receipts from hotels and campgrounds but did not maintain any other records petitioners claimed a deduction of dollar_figure for travel trailer maintenance supplies and repairs the trailer was pulled behind petitioners’ ford truck on their return petitioners claimed that the trailer was used exclusively for business and research trips included in the dollar_figure are expenses for registration insurance repairs annual campground fees and incidental_expenses - - taxpayers may deduct travel_expenses incurred while away from home in pursuit of a trade_or_business see sec_162 traveling expenses are governed by the strict substantiation requirements of sec_274 under sec_274 petitioners must substantiate by adequate_records or by sufficient evidence corroborating their own statement the amount of the expense the time of travel the place of travel and the business_purpose of the expense see sec_274 sec_1_274-5t c temporary income_tax regs fed reg date if petitioners fail to meet the provisions of sec_274 we cannot employ the principles of 39_f2d_540 2d cir to estimate petitioners’ travel_expenses see keating v commissioner tcmemo_1995_101 sec_1_274-5 income_tax regs to substantiate a deduction by means of adequate_records a taxpayer must maintain an account book diary log statement of expense trip sheets and or other documentary_evidence which in combination are sufficient to establish each element of expenditure or use see sec_1_274-5t temporary income_tax regs fed reg date petitioners did not provide any records that would substantiate when and where they traveled and the business_purpose of each trip the receipts that petitioners submitted do not satisfy the provisions of sec_274 petitioners have -- - not met the stringent requirements of sec_274 and they are not entitled to a deduction for travel meals and entertainment petitioners also took two research trips in petitioners went to alaska and mexico these trips cost dollar_figure and dollar_figure respectively on petitioners’ return it is explained that the purpose of these trips was to obtain on-site data and photos for in-progress development of screenplay project mr richards testified that mrs richards went along on the trips as his photographer the costs included airfare for both petitioners cruise fare escorted side tours travel insurance and incidental_expenses mr richards testified that they went to mexico to see a comedienne a prospect for whom he thought he could write material mr richards did not state whether he ever wrote material for the comedienne the expenses for these research trips also fall under the requirements of sec_274 and we find that petitioners have failed to satisfy such requirements petitioners have proven that they incurred these expenses but they have not established that these expenses were sufficiently connected to a trade_or_business trips consisting of cruises sightseeing and tours are essentially for personal enjoyment and petitioners have not proven otherwise therefore respondent is sustained on this issue television sets vcr and video tapes petitioners claimed a deduction of dollar_figure for two television sets a vcr and video tapes in the attachment to schedule c petitioners claim the video tapes are for research film and tape library some of the videos are demo tapes of gospel and country artists and songs petitioners did not address this issue at trial television sets and vcr’s are inherently_personal items under sec_262 these are items that most households have for personal entertainment and petitioners have not established otherwise furthermore petitioners have not shown that the cost of video tapes of artists is an ordinary_and_necessary_expense to mr richards’ business as a writer therefore petitioners are not entitled to a deduction of dollar_figure for these items audio tape recording studio fees audio master tapes and demo tapes petitioners claimed a deduction of dollar_figure for the rental of recording equipment and for the mixing of tapes petitioners also claimed a deduction of dollar_figure for the cost of audio tapes and demo tapes mr richards would send the demo tapes to music contacts it appears that paying for studio time for recording artists and then sending out the demo tapes is beyond the scope of mr richards’ business as a writer this activity is ordinarily that -- - of a promoter or manager mr richards did not adequately address this issue at trial and there is no evidence in the record to further explain these expenses we do not find these expenses to be ordinary and necessary with regard to mr richards’ writing activity fax petitioners claimed a deduction of dollar_figure for the transmission of scripts and lyrics by fax via retail establishments that offered fax services in the record are receipts for fax services in the amount of dollar_figure petitioners did not maintain any records detailing what was faxed and to whom without adequate substantiation we cannot allow this deduction therefore petitioners are not entitled to a deduction of dollar_figure shippin petitioners claimed a deduction of dollar_figure for shipping costs mr richards claimed that he sent scripts via federal express united parcel service and the u s postal service mr richards would also send his screenplays and lyrics to himself by u s registered mail for copyright protection of his work the record contains receipts from the u s postal service totaling dollar_figure for shipping costs and registered mail while there are no notations on the receipts as to what was shipped there are notations on some of the canceled checks that indicate that the expenses were for mr richards’ writing activity we believe this is an ordinary and necessary business_expense that petitioners incurred accordingly petitioners are entitled toa deduction of dollar_figure telephone petitioners claimed deductions of dollar_figure for long distance and dollar_figure for estimated cash telephone calls petitioners claimed these were business calls to producers agents artists managers movie executives and casting directors petitioners provided copies of their telephone bills for it appears that petitioners designated all long distance calls from their residence as business calls petitioners did not detail whom they called or the business_purpose since petitioners did not identify the business_purpose of any long distance calls they are deemed to be personal under sec_262 and not deductible vehicle expense petitioners drove a ford truck during the year at issue petitioners claimed a vehicle expense of dollar_figure for the business use of their vehicle this amount is based on percent of actual expenses attributed to the vehicle petitioners retained receipts for gas purchases repairs insurance and registration petitioners did not maintain records of the business or personal_use of the vehicle - - under sec_280f petitioners’ truck is listed_property and is subject_to the stringent substantiation requirements of sec_274 see sec_280f a a petitioners must substantiate by adequate_records the four requirements of sec_274 see sec_274 sec_1_274-5t c temporary income_tax regs fed reg date while petitioners did retain receipts which indicate the amount of each expenditure petitioners have failed to show the business and total usage of the truck petitioners did not establish how they came up with the 80-percent figure nor did they maintain any logs or records on the use of their truck based on this lack of evidence we cannot find that petitioners are entitled to a deduction for vehicle expenses therefore respondent is sustained on this issue office household expenses petitioners claimed a deduction of dollar_figure for allowable office household expenses this amount reflect sec_33 percent of petitioners’ household expenses the household expenses consist of insurance mortgage interest utilities cable television pool service yard service home improvements and numerous expenses at retail stores sec_262 disallows any deduction for personal living or family_expenses and included in this category is the expense of - maintaining a household see sec_1_262-1 income_tax regs sec_262 provides that any charge including taxes thereon for basic local_telephone_service with respect to the first telephone line provided to any residence of the taxpayer shall be treated as a personal_expense under sec_280a and c a ordinary business_expenses relating to use of any portion of a taxpayer’s home are not allowable unless the taxpayer establishes that the portion of the taxpayer’s home to which the expenses relate was used exclusively and on a regular basis as the principal place of the taxpayer’s trade_or_business see 94_tc_348 petitioners have not shown how these expenses which are clearly personal are related to a trade_or_business mr richards stated at trial that he had an office in the corner of a partially converted garage but none of these expenses appear to relate to the garage petitioners offered no further evidence or testimony on whether any portion of their house was used exclusively for business accordingly respondent is sustained on this issue we note that petitioners are entitled to deduct their mortgage interest_paid during on schedule a however it does not appear that this amount would exceed petitioners’ standard_deduction -- - petitioners claimed a deduction of dollar_figure for office preparation as claimed on the attachment to schedule c this includes supplies for a slowly-in-progress conversion of garage- to-office already in use as my primary workplace petitioners did not address this issue at trial nor have we been able to locate any receipts for expenditures on this issue therefore petitioners are not entitled to a deduction for office preparation actress-model activity mrs richards was born in and started acting while a child in the our gang comedies she did not act for a number of years but during her marriage to her first husband who was an actor she decided that she wanted to get back into acting she appeared in the television series the defenders and was in the movie splendor in the grass mrs richards’ first husband died in and years later she married mr richards when petitioners moved to palm springs in the early 1960's she hired an agent she has had an agent ever since during the year at issue mrs richards’ agent was with don schwartz and associates according to her resume mrs richards has performed for television productions and commercials motion pictures radio and the theater mrs richards also did some modeling for catalogs and brochures mrs richards maintained a notebook in which she would record whether she had an audition where it was - - located and what she was to wear she would also note whether she had a callback and whether she was hired according to the diary during mrs richards had one modeling shoot with united_states purchasing corp for their catalog and four auditions since the acting jobs were sporadic mrs richards worked as a clerk registrar and secretary for the palm springs unified school district psusd mrs richards worked for psusd for years and had retired before the year at issue during mrs richards received income from her pension from the college of the desert a book store where she worked part time and from serving as a proctor in administering the scholastic aptitude test mrs richards received as compensation dollar_figure for the modeling shoot with united_states purchasing corp on their schedule c petitioners claimed the following expenses with respect to mrs richards’ actress-model activity bxpense amount academy players directory listing dollar_figure agent fee sec_262 photo session duplicate photo must-see shows plays movies miscellaneou sec_960 long distance telephone call sec_270 cash telephone call sec_56 total big_number as before we initially must decide whether mrs richards’ actress-model activity was engaged in for profit upon reviewing the entire record we conclude that during mrs richards -- - was engaged in the actress-model activity with the requisite profit objective mrs richards managed some aspects of this activity ina businesslike fashion she had an agent and kept a journal of her auditions and callbacks moreover mrs richards has a long history in the acting profession she has been in numerous plays commercials television shows and a few movies actress-model expenses expenses for the academy players directory agent fees photo session and duplicate photos are all ordinary and necessary expenses of an actress-model activity petitioners submitted documentation to show that they incurred these expenses in and therefore we find that petitioners are entitled to deductions of dollar_figure dollar_figure dollar_figure and dollar_figure respectively for these expenses petitioners claimed a deduction of dollar_figure for miscellaneous expenses for hair and wig preparation cosmetics clothing alterations cleaning supplies fur coat storage gifts supplies and meals petitioners did not offer any documentation or testimony on the breakdown of how much was spent on each item furthermore some of these expenses are not deductible business_expenses therefore without any help from the record we it is well settled that clothing that is suitable for general or personal wear does not qualify as a business_expense continued - - cannot determine the amounts of any of these expenses and petitioners are not entitled to a deduction of dollar_figure for miscellaneous expenses for the remainder of the expenses must-see movies of dollar_figure and telephone expenses of dollar_figure’ we hold that they are not deductible expenses for the same reasons explained under mr richards’ writing activity loss carryforward petitioners claimed a loss carryforward from their income_tax return in the amount of dollar_figure petitioners submitted their return which appears very similar to the return petitioners did not provide any evidence to prove that they are entitled to carry over the loss from petitioners’ return for does not alone establish that petitioners incurred the loss in question and it is not evidence of the correctness of the figures and information contained therein see 71_tc_633 continued under sec_162 see eg green v commissioner tcmemo_1989_599 such costs are not deductible even when it has been shown that the particular clothes would not have been purchased but for the employment see 524_f2d_640 10th cir 262_f2d_411 2d cir affg 28_tc_1278 furthermore expenses related to hair salon visits and cosmetics are inherently_personal expenses under sec_262 ’ mrs richards gave the court the phone number of her agent however we could not find this number on any of the bills - - therefore petitioners are not entitled to a loss carryforward of dollar_figure accuracy--related penalty mr richards prepared petitioners’ tax_return for the year at issue sec_6662 imposes a penalty of percent on any portion of an underpayment_of_tax that is attributable to negligence or disregard of rules or regulations see sec_6662 and b negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and the term disregard includes any careless reckless or intentional disregard sec_6662 a position with respect to an item is attributable to negligence if it lacks a reasonable basis see sec_1_6662-3 income_tax regs moreover taxpayers are required to keep adequate books_and_records sufficient to establish the amount_of_deductions or other items required to be shown on their returns failure to maintain adequate books_and_records or to substantiate items properly also constitutes negligence see id sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position with respect to that portion and that the taxpayer acted in good_faith with respect to that portion see sec_6664 -- p7 - the record herein establishes that petitioners were negligent petitioners did not maintain proper records for the majority of their claimed deductions petitioners also claimed deductions that were clearly personal expenses accordingly petitioners are liable for the accuracy-related_penalty for negligence under sec_6662 a to reflect the foregoing decision will be entered under rule
